DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 102
Claims 1, 3, 4, 7, 10-13, and 17-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cattaneo (US Patent no. 9033294). Cattaneo discloses a storage system and associated method thereof comprising: a back channel (102 and 96 together, figure 15 and 16) including opposing upper and lower walls (103 and 96) joined by a back wall (102), the back wall configured to be mountable along a support surface (98, figure 16); and at least one wall (106 and 92 together) having an upper edge (upper edge of 90 or 107, figure 16), the at least one wall including a connector (91) arranged to be received within and coupled to an upper back corner portion of the at least one wall adjacent the upper edge, the connector (91) having a width less than a width of the upper edge, the connector arranged to receive the lower wall (96, figure 20) of the back channel therein for mounting the at least one wall along the back channel such that an upper edge of the at least one wall is aligned between the opposing upper and lower walls of the back channel.
Regarding claim 3, Cattaneo discloses wherein: the connector includes an upper portion (45, figure 1), a lower portion (57, figure 1), and a slot (slot that receives 96, 
Regarding claim 4,  Cattaneo discloses wherein: the connector (91, figure 20) is configured to support and/or hold the weight of the at least one wall (106, figure 20) when the connector (91) is engaged with the back channel (102) such that the lower wall (96,figure 20) of the back channel is within the connector's slot (figure 20) and such that the upper portion of the connector (95, figure 20) is within the back channel generally between the back channel's upper and lower opposing walls (figure 20); and/or the connector and the back channel are configured such that an interference, friction, or snap fit is created between the upper portion of the connector and the upper and lower opposing walls of the back channel when the connector is engaged with the back channel.  
Regarding claim 7, Cattaneo discloses wherein the at least one wall  includes first and second side walls (106 is part of a cupboard)  including respective first and second connectors for mounting the first and second side walls along the back channel.  
Regarding claim 10, Cattaneo discloses wherein the storage system (cupboard) further includes a plurality of walls (110, 112, figure 29 and bottom walls not shown) configured to be coupled to the first and second side walls (111, figure 29), and wherein 
Regarding claims 11 and 18, Cattaneo discloses wherein the top wall (112), back wall (113), and bottom wall are configured to be coupled to the first and second side walls (111) before the first and second side walls are mounted along the back channel, whereby the top wall, back wall, bottom wall, and first and second side walls may be assembled together before the first and second side walls are mounted along the back channel such that the top wall, back wall, bottom wall, and first and second side walls may thereby be added collectively as a single unit along the back channel.  
Regarding claims 12 and 19, Cattaneo discloses wherein the top wall (112, figure 29), back wall (113), bottom wall, and first and second side walls (111) are slidably collectively as the single unit along the back channel until secured in place.  
Regarding claims 13 and 20, Cattaneo discloses wherein the top wall (112, figure 29), back wall (113), and bottom wall are configured to be coupled to the first and second side walls (111) after the first and second side walls are mounted along the back channel, whereby the plurality of walls may be assembled piece-by-piece and/or modularly to the first and second side walls mounted along the back channel.   
 
 
 
 
 
   
     
 

 
 

Claim Rejections - 35 USC § 103
16 is rejected under 35 U.S.C. 103 as being unpatentable over Cattaneo (US Patent no. 9033294) in view of Fernandez et al (US Patent no. 8,646,624).  Cattaneo discloses a storage system comprising all the claimed features of applicant’s invention as discussed above except for connector comprises a stamped steel connector; the storage system is a closet storage system; and the back channel is configured to be mountable along a back wall of a closet
Cattaneo’s storage system is inherently capable of being used as a closet storage system such that the back channel is configured to be mountable along a back wall of a closet.
Fernandez disclose a storage system comprising a connector (192, figure 47) which may be stamped from steel (column 15, lines 28-29).  It would have been obvious to one of ordinary skilled in the art to have made the connector of Cattaneo such that it is stamped from steel as taught by Fernandez since such material and method are old and well-known in the art of supporting brackets.
Claims 5, 6, 8, 9, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Cattaneo as applied to claims 1, 7, 10 above, and further in view of Zoebelein (US Patent no. 3,596,942). Cattaneo discloses a storage system comprising all the claimed features of applicant’s invention except for the top wall having first and second opposite side edge portions and one or more slot-in channels along the first and second side edge portions for coupling the top wall to the respective first and second side walls; wherein: the one or more slot-in channels comprise one or more L-shaped slots configured for slidably receiving an end portion of a shelf support peg or pin; 
Zoebelein teaches in a storage system comprising a top wall (12, figures 1 and 2) having opposite side edge portions (22, figure 2) and one or more slot-in channels (25, 29, figure 2) along the side edge portion for coupling the top wall (12)  to the first and second side walls (11);  wherein: the one or more slot-in channels comprise one or more L-shaped slots (25, 29, figure 2) configured for slidably receiving an end portion of a shelf support peg or pin (36, figure 2).   It would have been obvious to one of ordinary skilled in the art to have modify the top wall of Cattaneo such that the top wall having first and second opposite side edge portions and one or more slot-in channels along the first and second side edge portions for coupling the top wall to the respective first and second side walls; wherein: the one or more slot-in channels comprise one or more L-shaped slots configured for slidably receiving an end portion of a shelf support peg or pin for quick removable shelf as taught to be desirable by Zoebelein.   
Claims 1, 3, 4, 7, 10, 13, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fink et al (US Patent no. 3,362,768) in view of Cattaneo (US Patent no. 9033294).  Regarding claims 1, 3, and 4, Fink discloses a storage system comprising a back channel (20, figures 1 and 2) includes opposing upper and lower walls (20 and 28) configured to be mountable along a support surface (wall, figure 1); and at least one wall (30 with either attached panels 74, 75, figure 2) including a connector (40 and/or 58 and 60) coupled to an upper back corner portion thereof for mounting the at least one wall (30) along the back channel (20); wherein the connector (40 and/or 58 and 80} is disposed at and/or coupled to an upper hack corner portion .  
However, Fink does not disclose the connector is provided with a slot between upper portion and a lower portion that receives the lower wall of the back channel. 
Cattaneo discloses a storage system and associated method thereof comprising: a back channel (102 and 96 together, figure 15 and 16) including opposing upper and lower walls (103 and 96) joined by a back wall (102), the back wall configured to be mountable along a support surface (98, figure 16); and at least one wall (106 and 92 together) having an upper edge (upper edge of 90 or 107, figure 16), the at least one wall including a connector (91) arranged to be received within and coupled to an upper back corner portion of the at least one wall adjacent the upper edge, the connector (91) having a width less than a width of the upper edge, the connector arranged to receive the lower wall (96, figure 20) of the back channel therein for mounting the at least one wall along the back channel such that an upper edge of the at least one wall is aligned between the opposing upper and lower walls of the back channel. Having the connector between the opposing walls of the back channel has the well-known advantage of providing stability in the connection between the back channel and the connector. 
It would have been obvious to one of ordinary skilled in the art to have modify the connectors of Fink such that it is provided with a slot to receive the lower wall of the back channel for stability purposes by having the connector between the opposing walls of the back channel as taught by Cattaneo. 

Regarding claim 10, Fink discloses wherein the storage system further includes a plurality of walls (95, 52, 53, 45, 46, figures 1 and 2) configured to be coupled to the first and second sidewalls (30), and wherein the plurality of walls include atop wall (48, figure 2), a back wall (95, figure 2), and a bottom wall (45, figure 2).
Regarding claim 13, Fink discloses wherein the top wall (48, figure 2) , the back wail (95, figure 2), and the bottom wall (45, figure 2) are configured to be coupled to the first and second side walls (30) after the first and second side walls are mounted along the back channel (20), whereby the plurality of walls may be assembled piece-by-piece (column 4, lines 3-50} and/or modularly to the first and second side walls mounted along the back channel.
Regarding claim 17, Fink discloses an associated method of installing a storage system, the method comprising: mounting a back channel (20) along a support surface; and mounting at least one wall (30) along the back channel using a connector (40, 58 and 60).
Regarding claim 20, Fink discloses an associated method wherein the at least one wall includes first and second side walls (30 with either 74 and 75, figure 2), and
wherein the method includes: mounting the first and second side walls (30) along the back channel (20); and assembling one or more of atop wall (48, figure 2) , a back wall (95, figure 2), and a bottom wall (45, figure 2) piece-by-piece (column 4, lines 3-.
Claims 5, 6, 8, 9, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Fink et al (US Patent no. 3,362,768) in view of Cattaneo (US Patent no. 9033294) as applied to claims 1, 7, 10 above, and further in view of Zoebelein (US Patent no. 3,596,942). Fink and Cattaneo combined discloses a storage system comprising all the claimed features of applicant’s invention except for the top wall having first and second opposite side edge portions and one or more slot-in channels along the first and second side edge portions for coupling the top wall to the respective first and second side walls; wherein: the one or more slot-in channels comprise one or more L-shaped slots configured for slidably receiving an end portion of a shelf support peg or pin; and/or the top wall includes a back portion, and the back channel is configured for receiving the back portion of the top wall therein
Zoebelein teaches in a storage system comprising a top wall (12, figures 1 and 2) having opposite side edge portions (22, figure 2) and one or more slot-in channels (25, 29, figure 2) along the side edge portion for coupling the top wall (12)  to the first and second side walls (11);  wherein: the one or more slot-in channels comprise one or more L-shaped slots (25, 29, figure 2) configured for slidably receiving an end portion of a shelf support peg or pin (36, figure 2).   It would have been obvious to one of ordinary skilled in the art to have modify the top wall of Fink and Cattaneo combined such that the top wall having first and second opposite side edge portions and one or more slot-in channels along the first and second side edge portions for coupling the top wall to the respective first and second side walls; wherein: the one or more slot-in channels .   
Claims 11, 12, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Fink et al (US Patent no. 3,362,768) in view of Cattaneo (US Patent no. 9033294) as applied to claims 1, 7, 10 above, and further in view of Apgood, II et al (US Patent no. 8,177,311). Fink and Cattaneo combined discloses a storage system comprising all the claimed features of applicant’s invention except for mounting the plurality of walls to the sidewalls as a collective unit to the back channel and collectively slide along the back channel until secure in place.  Apgood, II disclose a storage system comprising plurality of walls that includes top wall (74), bottom wall (76) and back wall (a rear wall may be provided, see column 15 lines 25-28), connected to first and second sidewalls (80 and 82) wherein the mounting the plurality of walls to the sidewalls as a collective unit to the back channel and collectively slide along the back channel until secure in place (cabinet 74 may be readily moved among various positions on the support surface 72, column 15, lines 42-46). Such modular assemblage before mounting to a wall surface is old and well-known in the art and provides the well-known advantage of assembling on a fixed surface for a quick mount and dismount of the assembly.  It would have been obvious to one of ordinary skilled in the art to have modify the steps of mounting the plural walls to the sidewalls of Fink and Cattaneo combined before mounting onto the back channel for ease in assemblage as taught to be desirable by Apgood, II for the well-known purpose of quick mount and dismount of the cabinet.
16 is rejected under 35 U.S.C. 103 as being unpatentable over Fink et al (US Patent no. 3,362,768) in view of Cattaneo (US Patent no. 9033294) as applied to claim 1 above, and further in view of Fernandez et al (US Patent no. 8,646,624).  Fink and Cattaneo combined discloses a storage system comprising all the claimed features of applicant’s invention as discussed above except for connector comprises a stamped steel connector; the storage system is a closet storage system; and the back channel is configured to be mountable along a back wall of a closet.
The storage system of Fink and Cattaneo combined is inherently capable of being used as a closet storage system such that the back channel is configured to be mountable along a back wall of a closet.
Fernandez disclose a storage system comprising a connector (192, figure 47) which may be stamped from steel (column 15, lines 28-29).  It would have been obvious to one of ordinary skilled in the art to have made the connector of Fink and Cattaneo combined such that it is stamped from steel as taught by Fernandez since such material and method are old and well-known in the art of supporting brackets.
Response to Arguments
Applicant's arguments filed 8/11//2021 have been fully considered but they are not persuasive. Applicant’s summarized argument is that the primary reference to Fink does not show the now amended language of the connector within the at least one wall.  In the above new grounds of rejection, newly discovered reference to Cattaneo (US Patent no. 9033294)  does teach such feature of providing a connector at upper corner of a cupboard assembly wherein a slot is provided between an upper portion and lower portion of the connector to receive the lower wall of the back channel (see discussion above).  

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited art of record further demonstrate storage system with connectors.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ko (Korie) H Chan whose telephone number is (571)272-6816.  The examiner can normally be reached on Monday -Friday, 8:00 - 5:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ko H Chan/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        



Khc